DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both MEM and CQ (of Host 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “a controller configured to check whether a request received by the reception interface is a predetermined request, wherein the controller does not check a request to be retained in the first memory, and the controller checks a request to be retained in the second memory”, while parent claim 2 states “if a request received by the reception interface is a predetermined request, the request is retained only in the first memory, if the request is not the predetermined request, the request is retained in the first memory and the second memory”. 
It is unclear how the controller would avoid checking a request to be retained in first memory, without first determining if the request is predetermined or not.  Based on claim 2, a request would only be retained in second memory if it is not a predetermined request, which indicates the request must be checked before it is routed to first and second memories. Because a not predetermined request is also retained in the first memory, it is unclear if the controller would not check any requests received by the reception interface since predetermined and not predetermined requests both go to the first memory. Claim 14 contains similar limitations to claim 3, and is rejected for at least the same reasons as claim 3.
Claim 4 states “The information processing apparatus according to claim 1, wherein the request groups retained in the first memory and the second memory are the same request groups”, while parent claim 1 states “a first memory configured to retain a request group, […] a second memory configured to retain a request group […] wherein the request group transmitted Claim 5 depends from claim 4, and is rejected for at least the same reasons as claim 4. Claim 15 contains similar limitations to claim 4, and is rejected for at least the same reasons as claim 4. Claim 16 depends from claim 15, and is rejected for at least the same reasons as claim 15.
Claim 9 states “The information processing apparatus according to claim 1, wherein the transmission of a request group retained in the first memory by the first transmission interface, and the transmission of a request group retained in the second memory by the second transmission interface are executed by dividing the request group over a plurality of transmissions.” It is unclear which request group is divided over a plurality of transmissions, or if the claim is meant to be read as both request groups being divided over a plurality of transmissions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavens et al. (U.S. PGPub No. 2019/0286364)

Claim 1
Gavens (2019/0286364) teaches:
An information processing apparatus including a non-volatile first storage and a non-volatile second storage, the information processing apparatus comprising: FIG. 5 and P. 0054 non-volatile memory dies 502 a-e
a reception interface configured to receive a request from a controller unit; P. 0056 and FIG. 5 die request generators 516, are circuits configured to generate die-specific access requests in response to host commands (request from a controller unit)
a first memory configured to retain a request group, based on requests received by the reception interface; P. 0061 and FIG. 7 die manager 600 includes a plurality of die-specific request queues for dies 0 to N, e.g. First Request Queue—Die 0 corresponds to Die 0 and is dedicated to holding die-specific access requests (request group) from die request generators 602
a second memory configured to retain a request group, based on requests received by the reception interface; and P. 0061 and FIG. 7 First Request Queue—Die N corresponds to Die N and is dedicated to holding die-specific access requests
a first transmission interface configured to transmit the request group retained in the first memory to the first storage and P. 0062 and FIG. 7 second request queues contain atomic requests obtained from die access requests of a corresponding first request queue, Second Request Queue—Die 0 contains atomic requests obtained from one or more access requests (request group) of First Request Queue—Die 0
a second transmission interface configured to transmit the request group retained in the second memory to the second storage, P. 0062 and FIG. 7 Second Request Queue—Die N contains atomic requests obtained from die access requests of First Request Queue—Die N
wherein the request group transmitted by the first transmission interface and the request group transmitted by the second transmission interface are different request groups. P. 0061-62 each second request queue receives requests die-specific requests 

Claim 2
Gavens (2019/0286364) teaches:
The information processing apparatus according to claim 1, wherein if a request received by the reception interface is a predetermined request, the request is retained only in the first memory, and P. 0056 die generators break down host commands into die-specific requests, a die-specific access request may specify a virtual block address (VBA) of a destination in one of dies 502 a-e (it is obvious a request may be received that only targets one of the dies, analogous to a predetermined request); P. 0061 and FIG. 7 die-specific access requests from die request generators 602 are stored by the appropriate First Request Queue; P. 0085 control circuits may be configured to generate a plurality of atomic requests in an individual die-specific request queue from an access request from a request generator
if the request is not the predetermined request, the request is retained in the first memory and the second memory. P. 0056 a single host read command may correspond to many die-specific read access requests at various physical addresses in different dies, and die request generators 516 may generate appropriate die-specific read requests; P. 0061 and FIG. 7 die-specific access requests from die request generators 602 are stored by the appropriate First Request Queue (e.g. a write that spans Die 0 to Die 1 would be stored in First Request Queue – Die 0 and First Request Queue – Die 1)

Claim 11
Gavens (2019/0286364) teaches:
The information processing apparatus according to claim 1, wherein the first storage and the second storage are solid state drives (SSD). P. 0048 the multiple memory dies of system 100 implement a SSD 

Claim 12
Gavens (2019/0286364) teaches:
A control device that controls a non-volatile first storage and a non-volatile second storage, FIG. 5 and P. 0054 non-volatile memory dies 502 a-e in system 500
the control device comprising: a reception interface configured to receive a request; P. 0056 and FIG. 5 die request generators 516, are circuits configured to generate die-specific access requests in response to host commands (request from a controller unit)
a first memory configured to retain a request group, based on requests received by the reception interface; P. 0061 and FIG. 7 die manager 600 includes a plurality of die-specific request queues for dies 0 to N, e.g. First Request Queue—Die 0 corresponds to Die 0 and is dedicated to holding die-specific access requests (request group) from die request generators 602
a second memory configured to retain a request group, based on requests received by the reception interface; and P. 0061 and FIG. 7 First Request Queue—Die N corresponds to Die N and is dedicated to holding die-specific access requests
a first transmission interface configured to transmit the request group retained in the first memory to the first storage; and P. 0062 and FIG. 7 second request queues contain atomic requests obtained from die access requests of a corresponding first request queue, Second Request Queue—Die 0 contains atomic requests obtained from one or more access requests (request group) of First Request Queue—Die 0
a second transmission interface configured to transmit the request group retained in the second memory to the second storage, P. 0062 and FIG. 7 Second Request Queue—Die N contains atomic requests obtained from die access requests of First Request Queue—Die N
wherein the request group transmitted by the first transmission interface and the request group transmitted by the second transmission interface are different request groups. P. 0061-62 each second request queue receives requests die-specific requests

Claim 13
Gavens (2019/0286364) teaches:
The control device according to claim 12, wherein if a request received by the reception interface is a predetermined request, the request is retained only in the first memory, and P. 0056 die generators break down host commands into die-specific requests, a die-specific access request may specify a virtual block address (VBA) of a destination in one of dies 502 a-e (it is obvious a request may be received that only targets one of the dies, analogous to a predetermined request); P. 0061 and FIG. 7 die-specific access requests from die request generators 602 are stored by the appropriate First Request Queue; P. 0085 control circuits may be configured to generate a plurality of atomic requests in an individual die-specific request queue from an access request from a request generator
wherein if the request is not the predetermined request, the request is retained in the first memory and the second memory. P. 0056 a single host read command may correspond to many die-specific read access requests at various physical addresses in different dies, and die request generators 516 may generate appropriate die-specific read requests; P. 0061 and FIG. 7 die-specific access requests from die request generators 602 are stored by the appropriate First Request Queue (e.g. a write that spans Die 0 to Die 1 would be stored in First Request Queue – Die 0 and First Request Queue – Die 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens et al. (U.S. PGPub No. 2019/0286364) in view of Lee et al. (U.S. PGPub No. 2021/0042233).

Claim 6
Gavens does not explicitly state the predetermined request generating a read process.
Lee (2021/0042233) teaches:
The information processing apparatus according to claim 2, wherein the predetermined request is a request that generates a process of reading data from a storage device. P. 0124-125 and FIG. 1 host interface 132 may store a write command W_CMD and a read command R_CMD in the first interface queue 126 and the second interface queue 128, respectively; P. 0144 workload manager 120 detects what type (write or read) command is received
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with a predetermined request generating a reading process taught by Lee
The motivation being to detect a change in workload based on the numbers of incoming read and write commands (See Lee 0006)

Therefore it would have been obvious to combine Gavens with Lee to obtain the invention as recited in claim 6.
	
Claim 17
Gavens does not explicitly state the predetermined request generating a read process.
The control device according to claim 13, wherein the predetermined request is a request that generates a process of reading data from a storage device. P. 0124-125 and FIG. 1 host interface 132 may store a write command W_CMD and a read command R_CMD in the first interface queue 126 and the second interface queue 128, respectively; P. 0144 workload manager 120 detects what type (write or read) command is received
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with a predetermined request generating a reading process taught by Lee
The motivation being to detect a change in workload based on the numbers of incoming read and write commands (See Lee 0006)
The systems of Gavens and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens with Lee to obtain the invention as recited in claim 17.

Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens et al. (U.S. PGPub No. 2019/0286364) in view of Lee et al. (U.S. PGPub No. 2021/0042233) in further view of Furey et al. (U.S. PGPub No. 2020/0050402).

Claim 7
The systems of Gavens and Lee do not explicitly teach retaining a request in first and second memory when the request generates a writing process.
Furey (2020/0050402) teaches:
The information processing apparatus according to claim 6, wherein if a request received by the reception interface is a request that generates a process of writing data in a storage device, the request is retained in the first memory and the second memory. P. 0032 and FIG. 1 NVMe switch inserts a second storage access command into a respective submission queue (analogous to first and second memories) of two or more SSDs to write the data in parallel to the two or more SSDs
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens and Lee with retaining a request in first and second memory when the request generates a writing process taught by Furey
The motivation being to improve fault tolerance (See Furey 0032)
The systems of Gavens, Lee and Furey are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens and Lee with Furey to obtain the invention as recited in claim 7.

Claim 18

Furey (2020/0050402) teaches:
The control device according to claim 17, wherein if a request received by the reception interface is a request that generates a process of writing data in a storage device, the request is retained in the first memory and the second memory. P. 0032 and FIG. 1 NVMe switch inserts a second storage access command into a respective submission queue (analogous to first and second memories) of two or more SSDs to write the data in parallel to the two or more SSDs
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens and Lee with retaining a request in first and second memory when the request generates a writing process taught by Furey
The motivation being to improve fault tolerance (See Furey 0032)
The systems of Gavens, Lee and Furey are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens and Lee with Furey to obtain the invention as recited in claim 18.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens et al. (U.S. PGPub No. 2019/0286364) in view of Lee et al. (U.S. PGPub No. 2021/0042233) in further view of Tsuruoka et al. (U.S. PGPub No. 2020/0183617).

Claim 8

Tsuruoka (2020/0183617) teaches:
The information processing apparatus according to claim 6, further comprising a printer configured to execute a print process of printing image data on a sheet, P. 0025 printer 30 performs color printing on a continuous paper sheet
wherein the process of writing data is a process of storing in a storage the image data used in the print process, and P. 0059 and FIG. 4 print data received by the data receiving unit 41 is written on the SSD 13 via the DMA buffer 42 and the write buffer 43
the process of reading data is a process of reading the image data used in the print process. P. 0059 and FIG. 4 The print data read from the SSD 13 is transferred from the data transmitting unit 47 to the printer 30 via the read buffer 45 and the page buffer 46
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens and Lee with a printer printing image data on a sheet, storing image data to be used in the print process and reading image data used in the print process taught by Tsuruoka
The motivation being to print data on a continuous sheet without having to ceasing operation (See Tsuruoka 0030)
The systems of Gavens, Lee and Tsuruoka are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens and Lee with Tsuruoka to obtain the invention as recited in claim 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens et al. (U.S. PGPub No. 2019/0286364) in view of Zhu et al. (U.S. PGPub No. 2020/0278808)

Claim 9
Gavens does not explicitly state dividing the transmission of a request group over a plurality of transmissions
Zhu (2020/0278808) teaches:
The information processing apparatus according to claim 1, wherein the transmission of a request group retained in the first memory by the first transmission interface, and the transmission of a request group retained in the second memory by the second transmission interface are executed by dividing the request group over a plurality of transmissions. P. 0011 memory system visits each queue (first and second memories) in round robin order, executing a single command from that queue on each visit
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with dividing the transmission of a request group over a plurality of transmissions taught by Zhu.
The motivation being it is a popular conventional scheduling scheme (Zhu P. 0011)
The systems of Gavens and Zhu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens with Zhu to obtain the invention as recited in claim 9

Claim 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens et al. (U.S. PGPub No. 2019/0286364) in further view of Furey et al. (U.S. PGPub No. 2020/0050402).

Claim 10
Gavens does not explicitly state mirroring requests received by the reception interface on both first and second memories.
Furey (2020/0050402) teaches:
The information processing apparatus according to claim 1, further comprising a controller configured to control the first storage and the second storage as a mirroring system, wherein the controller causes the first memory and the second memory to retain a request, based on a request received by the reception interface. P. 0032 and FIG. 3 NVMe switch may convert a first storage access command from the host (step 302) to mirrored second storage access commands, which are sent to a respective submission queue (first and second memories) of two or more SSDs
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with mirroring requests received by the reception interface on both first and second memories taught by Furey
The motivation being to improve fault tolerance (See Furey 0032)
The systems of Gavens and Furey are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens with Furey to obtain the invention as recited in claim 10.


Claim 19
Gavens does not explicitly state mirroring requests received by the reception interface on both first and second memories.

The control device according to claim 12, further comprising a controller configured to control the first storage and the second storage as a mirroring system, wherein the controller causes the first memory and the second memory to retain a request, based on a request received by the reception interface. P. 0032 and FIG. 3 NVMe switch may convert a first storage access command from the host (step 302) to mirrored second storage access commands, which are sent to a respective submission queue (first and second memories) of two or more SSDs
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with mirroring requests received by the reception interface on both first and second memories taught by Furey
The motivation being to improve fault tolerance (See Furey 0032)
The systems of Gavens and Furey are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gavens with Furey to obtain the invention as recited in claim 19.

Claim 20
Gavens (2019/0286364) teaches:
A method of controlling a control device that controls a non-volatile first storage and a non-volatile second storage as a mirroring system, FIG. 5 and P. 0054 non-volatile memory dies 502 a-e
the control device including a first memory configured to retain a request group, and P. 0061 and FIG. 7 die manager 600 includes a plurality of die-specific request queues for dies 0 to N, e.g. First Request Queue—Die 0 corresponds to Die 0 and is dedicated to holding die-specific access requests (request group) from die request generators 602
a second memory configured to retain a request group, P. 0061 and FIG. 7 First Request Queue—Die N corresponds to Die N and is holding die-specific access requests
the method comprising: retaining, based on the receipt of a request, the received request in at least one of the first memory and the second memory; and P. 0061 and FIG. 7 die manager 600 includes a plurality of die-specific request queues
transmitting, in a state where request groups are retained in the first memory and the second memory, a different request group to each of the first storage and the second storage. P. 0062 and FIG. 7 second request queues contain atomic requests obtained from die access requests of a corresponding first request queue, Second Request Queue—Die 0 contains atomic requests obtained from one or more access requests (request group) of First Request Queue—Die 0 while Second Request Queue—Die N contains atomic requests obtained from die access requests of First Request Queue—Die N
Gavens does not explicitly state mirroring the first and second storage.
Furey (2020/0050402) teaches:
A method of controlling a control device that controls a non-volatile first storage and a non-volatile second storage as a mirroring system, P. 0032 and FIG. 3 NVMe switch may convert a first storage access command from the host (step 302) to mirrored second storage access commands, which are sent to a respective submission queue of two or more SSDs (first and second storages)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Gavens with mirroring the first and second storage taught by Furey
The motivation being to improve fault tolerance (See Furey 0032)

Therefore it would have been obvious to combine Gavens with Furey to obtain the invention as recited in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito et al. (U.S. PGPub No. 2020/0073793) teaches accepting commands from the host unit, storing the commands in a plurality of queues, and sequentially processing the commands stored in queue.
Yoo et al. (U.S. PGPub No. 2019/0265911) teaches a command queue divided into a plurality of regions, the regions corresponding to a different level of a storage device (channel, device, plane group).
Ide et al. (U.S. PGPub No. 2013/0254454) teaches two channel controllers, each respectively coupled to a memory element, each channel controller transmitting commands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133